Exhibit 10.4
AGREEMENT TO PURCHASE SUBORDINATED NOTES
     THIS AGREEMENT TO PURCHASE SUBORDINATED NOTES (this “Agreement”) is made as
of the 17th day of September, 2008, by and among Superior Bank (the “Company”),
a federal savings bank, Superior Bancorp, a Delaware corporation (the “Parent”),
each with its principal offices at 17 North 20th Street, Birmingham, Alabama
35203, and the purchaser whose name and address is set forth on the signature
page hereof (the “Purchaser”).
     IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:
          SECTION 1. Authorization of Sale of Subordinated Notes. Subject to the
terms and conditions of this Agreement, the Company has authorized the issuance
and sale of up to $20,000,000 in aggregate principal amount of its 9.5%
Subordinated Notes due September 15, 2018 (the “Subordinated Notes”).
          SECTION 2. Agreement to Sell and Purchase the Subordinated Notes. At
the Closing (as defined in Section 3 hereof), the Company will, subject to the
terms and conditions of this Agreement, issue and sell to the Purchaser, and the
Purchaser will buy from the Company, upon the terms and conditions hereinafter
set forth, the aggregate principal amount of Subordinated Note(s) (at the
purchase price) set forth directly below:
     Aggregate Principal Amount of Subordinated Note(s) to be Purchased:
$10,000,000
     The Company may enter into this same form of purchase agreement with
certain other investors (the “Other Purchasers”) and, if so, expects to complete
sales of the Subordinated Notes

 



--------------------------------------------------------------------------------



 



to them. The Purchaser and the Other Purchasers are hereinafter sometimes
collectively referred to as the “Purchasers”, and this Agreement and the
purchase agreements executed by the Other Purchasers are hereinafter sometimes
collectively referred to as the “Agreements”.
          SECTION 3. Delivery of the Subordinated Note at the Closing. The
completion of the purchase and sale of Subordinated Note(s) to the Purchaser
(the “Closing”) shall occur at the offices of Haskell Slaughter Young & Rediker,
LLC, 2001 Park Place North, 1400 Park Place Tower, Birmingham, Alabama, 35203,
within five business days following the execution of this Agreement, or on such
later date or at such different location as the parties hereto shall agree in
writing, but not prior to the date that the conditions for Closing set forth
below have been satisfied or waived by the appropriate party (the “Closing
Date”).
     At the Closing, the Purchaser shall deliver, in immediately available
funds, the full amount of the purchase price for the Subordinated Note being
purchased hereunder by wire transfer to an account designated by the Company,
and the Company shall deliver to the Purchaser one [or more] Subordinated
Note(s) registered in the name of the Purchaser in the aggregate principal
amount set forth in Section 2 hereof. The Subordinated Notes set forth the
terms, conditions and restrictions governing the payment and any pre-payment of
interest and principal as well as other terms, conditions and restrictions in
connection therewith. The name(s) in which the Subordinated Notes are to be
registered are set forth in the Subordinated Note Questionnaire attached hereto
as part of Appendix I.
     The Company’s obligation to complete the sale and delivery of the
Subordinated Notes and deliver such Subordinated Note(s) to the Purchaser at the
Closing shall be subject to the following conditions, any one or more of which
may be waived by the Company: (a) receipt by

2



--------------------------------------------------------------------------------



 



the Company of same-day funds in the full amount of the purchase price for the
Subordinated Notes being purchased hereunder; (b) the accuracy of the
representations and warranties made by the Purchaser and the fulfillment of
those undertakings of the Purchaser to be fulfilled prior to the Closing; and
(c) approval by the Office of Thrift Supervision (“OTS”) to include the proceeds
of the Subordinated Notes in the Company’s supplementary capital.
     The Purchaser’s obligation to pay for the Subordinated Notes and to accept
delivery of such Subordinated Note(s) evidenced thereby shall be subject to the
following conditions: (a) each of the representations and warranties of the
Company and the Parent made herein shall be accurate as of the Closing Date;
(b) the delivery to the Purchaser by counsel to the Company and the Parent of a
legal opinion in a form reasonably satisfactory to counsel for the Purchaser;
(c) receipt by the Purchaser of a certificate executed by the chief executive
officer and the chief financial or accounting officer of, respectively, the
Company and the Parent, dated as of the Closing Date, to the effect that the
representations and warranties of the Company and the Parent set forth herein
are true and correct as of the date of this Agreement and as of such Closing
Date and that the Company and the Parent, each, has complied with all the
agreements and satisfied all the conditions herein on its part to be performed
or satisfied on or prior to such Closing Date; (d) the fulfillment in all
material respects of those undertakings of the Company to be fulfilled prior to
the Closing; and (e) the delivery to the Purchaser of warrants in the form of
Exhibit B hereto (the “Warrants”) to purchase 1,000,000 shares of the Parent’s
common stock, par value $.001 (the “Common Stock”) (the Subordinated Notes,
Warrants, and Common Stock being sometimes collectively referred to herein as
the “Securities”) on the terms and conditions set forth in Section 9. The
Purchaser’s obligations hereunder are expressly not conditioned on the

3



--------------------------------------------------------------------------------



 



purchase by any or all of Other Purchasers, if any, of the Subordinated Notes
that they have agreed to purchase from the Company.
          SECTION 4. Representations, Warranties and Covenants of the Company
and the Parent. The Company and the Parent each respectively hereby, with
respect to itself, represents and warrants to, and covenants with, the Purchaser
as follows:
          4.1 Organization and Qualification. The Company is a federal savings
bank, validly existing and in good standing under the laws of the United States
and the Parent is a corporation validly existing and in good standing under the
laws of the State of Delaware and each is qualified to do business as a foreign
corporation in each jurisdiction in which qualification is required, except
where failure to so qualify would not have a Material Adverse Effect. For the
purposes of this Agreement, the term “Material Adverse Effect” shall mean a
material adverse effect on the business, financial condition or results of
operations of the Parent or the Company respectively and its Subsidiaries, taken
as a whole; provided, that a “Material Adverse Effect” shall not be deemed to
include any effects to the extent resulting from (i) changes in accounting
principles generally accepted in the United States or regulatory accounting
requirements applicable to banks or their holding companies generally,
(ii) changes in laws, rules or regulations of general applicability or
interpretations thereof, (iii) changes in general economic or market conditions
in the United States or in the regions in which the Parent or the Company,
respectively, and/or its Subsidiaries operate or conduct business or general
changes in the industries in which the Parent or the Company, respectively,
and/or its Subsidiaries participate, (iv) the announcement or disclosure of the
sale of the Securities or other transactions contemplated by this Agreement or
(v) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement.

4



--------------------------------------------------------------------------------



 



          4.2 Bank Regulatory Authorities. The Company holds the requisite
authority from the OTS to do business as a federal savings bank under the laws
of the United States and to enter into and perform this Agreement. The Parent
holds the requisite authority to enter into and perform this Agreement. The
Parent and the Company each is in compliance in all material respects with all
laws administered by the OTS and the Federal Deposit Insurance Corporation (the
“FDIC”) (together, the “Bank Regulatory Authorities”) with jurisdiction over
either the Parent or the Company respectively and the subsidiaries of each,
except for failures to be so in compliance that would not, individually or in
the aggregate, have a Material Adverse Effect.
          4.3 Issuance, Sale and Delivery of the Subordinated Notes. The
Subordinated Notes have been duly authorized and, when issued, delivered and
paid for in the manner set forth in this Agreement, will be valid and
enforceable against the Company, and will conform in all material respects to
the description thereof set forth herein. No further approval or authority of
the Board of Directors of the Company will be required for the issuance and sale
of the Subordinated Notes to be sold by the Company as contemplated herein.
          4.4 Issuance, Sale and Delivery of the Warrants and the Common Stock.
The Warrants and the Common Stock have been duly authorized and when issued,
delivered and (in the case of the Common Stock) paid for in the manner set forth
in this Agreement, or the Exhibits incorporated herein, will be valid and
enforceable against the Parent and will conform in all material respects to the
description set forth herein. No further approval or authority of the Board of
Directors of the Parent will be required for the issuance and (in the case of
the Common Stock) sale of the Warrants and Common Stock, as contemplated herein.

5



--------------------------------------------------------------------------------



 



          4.5 Due Execution, Delivery and Performance of the Agreements. The
Parent and the Company each has full legal right, corporate power and authority
to enter into this Agreement and perform the transactions contemplated hereby.
This Agreement has been duly authorized, executed and delivered by the Company
and the Parent. This Agreement constitutes a legal, valid and binding agreement
of the Company and the Parent, enforceable against the Company and the Parent in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or affecting the enforcement of creditors’ rights and
the application of equitable principles relating to the availability of
remedies, and subject to 12 U.S.C. §§1818(b)(6)(D), 1828(b) and 1831o(h) (or any
successor statutes) and similar thrift regulatory powers and to the application
of principles of public policy, and except as rights to indemnity or
contribution, including but not limited to, indemnification provisions set forth
in Section 7.3 of this Agreement may be limited by federal or state securities
law or the public policy underlying such laws.
          4.6 Accountants. Each of Carr Riggs and Ingram, LLC and Grant
Thornton, LLP, who have expressed their opinions with respect to the
consolidated financial statements contained in the Annual Report on Form 10-K of
the Parent for the year ended December 31, 2007, which is incorporated by
reference into the Disclosure Materials, are registered independent public
accountants as required by the Securities Act of 1933 (the “Securities Act”) and
the rules and regulations promulgated thereunder (the “1933 Act Rules and
Regulations”) and by the rules of the Public Accounting Oversight Board.
          4.7 No Defaults or Consents. The execution and performance of this
Agreement by the Company and the Parent and the consummation of the transactions
herein

6



--------------------------------------------------------------------------------



 



contemplated will not (i) violate any provision of the Charter or bylaws of the
Company or the Parent, and (ii) except as would not reasonably be expected to
result in a Material Adverse Effect, will not (x) result in the creation of any
lien, charge, security interest or encumbrance upon any assets of the Company or
the Parent pursuant to the terms or provisions of, and will not conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under, or give rise to the
accelerated due date of any payment due under, any agreement, mortgage, deed of
trust, lease, franchise, license, indenture, permit or other instrument to which
the Company or the Parent is a party or by which the Company or the Parent or,
respectively, its properties may be bound or affected or (y) violate any statute
or any authorization, judgment, decree, order, rule or regulation of any court
or any regulatory body, administrative agency or other governmental agency or
body applicable to the Company or the Parent or, respectively, any of its
properties. No consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental agency or body is
required for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement, except for the approval by the
OTS to include the proceeds of the Subordinated Notes in the Company’s
supplementary capital.
          4.8 Contracts. The material contracts to which the Parent or the
Company is a party have been duly and validly authorized, executed and delivered
by the Parent or the Company, as the case may be, and constitute the legal,
valid and binding agreements of the Parent or the Company, as the case may be,
enforceable by and against it in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights

7



--------------------------------------------------------------------------------



 



generally, and general equitable principles relating to the availability of
remedies, and subject to 12 U.S.C. §1818(b)(6)(D) (or any successor statute) and
similar thrift regulatory powers and to the application of principles of public
policy, and except as rights to indemnity or contribution may be limited by
federal or state securities laws and the public policy underlying such laws.
          4.9 Deposit Accounts. The deposit accounts of the Company are insured
up to the maximum amount provided by the FDIC and no proceedings for the
modification, termination or revocation of any such insurance are pending or
threatened.
          4.10 No Actions. Except as disclosed in the Disclosure Materials,
there are no legal or governmental actions, suits or proceedings pending or, to
the Company’s or the Parent’s knowledge, threatened against the Company or the
Parent before or by any court, regulatory body or administrative agency or any
other governmental agency or body, domestic, or foreign, which actions, suits or
proceedings, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect; and no labor disturbance by the employees of the
Company or the Parent exists or, to the knowledge of the Company or the Parent,
is imminent, that would reasonably be expected to have a Material Adverse
Effect.
          4.11 No Restrictions on the Company. As of the date hereof, neither
the Company nor the Parent is prohibited, directly or indirectly, under any
order of the OTS, or any agreement or other instrument to which it is a party or
is subject, from paying any dividends, from making any other distribution on the
Company’s or the Parent’s capital stock, from repaying any loans or advances or
from transferring any of the Company’s or the Parent’s properties or assets,
provided, that,

8



--------------------------------------------------------------------------------



 



          (a) the Company is prohibited from paying any dividends or interest on
the Subordinated Notes (if such interest is required to be paid only out of net
profits) or distributing any capital assets if it is in default in the payment
of any assessment due to the FDIC, provided further, that if such default is due
to a dispute between the Company and the FDIC over the amount of such
assessment, such prohibition on the payment of dividends and interest shall not
apply if the Company deposits security satisfactory to the FDIC for payment upon
final determination of the issue; and
     (b) if the Company becomes critically undercapitalized, then it is
prohibited, beginning 60 days after becoming critically undercapitalized, from
making any payment of principal or interest on the Subordinated Notes, provided,
further that, if the FDIC has taken action with respect to such
undercapitalization and determines that the payment of principal and interest
would further the purpose of 12 U.S.C. 1831o(h), then such payment may be
permitted.
          4.12 Properties. The Company or the Parent, as the case may be, has
valid title to all the properties and assets described as owned by it in the
consolidated financial statements included in the Disclosure Materials, free and
clear of all liens, mortgages, pledges, or encumbrances of any kind except
(i) those, if any, reflected in such consolidated financial statements, or
(ii) those that would not reasonably be expected to have a Material Adverse
Effect. The Company or the Parent hold its material leased properties under
valid and binding leases. The Company or the Parent own or lease all such
material properties as are necessary to its operations as now conducted.

9



--------------------------------------------------------------------------------



 



          4.13 No Material Adverse Change. Except as disclosed in the Disclosure
Materials, since December 31, 2007, (i) the Company and the Parent have
conducted their respective businesses in all material respects in the ordinary
course, consistent with prior practice, (ii) neither the Company nor the Parent
has incurred any liabilities or obligations of any nature (absolute, accrued,
contingent or otherwise) which are not fully reflected or reserved against in
the financial statements described in Section 4.18, except for liabilities that
have arisen since such date in the ordinary and usual course of business and
consistent with past practice and that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect
and (iii) no event or events have occurred that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.
          4.14 Intellectual Property. The Company or the Parent, as the case may
be, owns, is licensed or otherwise possesses all rights to use, all patents,
patent rights, inventions, know-how (including trade secrets and other
unpatented or unpatentable or confidential information, systems, or procedures),
trademarks, service marks, trade names, copyrights and other intellectual
property rights (collectively, the “Intellectual Property”) necessary for the
conduct of its business as described in the Disclosure Materials, except as
would not reasonably be expected to have a Material Adverse Effect. No claims
have been asserted against the Company or the Parent by any person with respect
to the use of any such Intellectual Property or challenging or questioning the
validity or effectiveness of any such Intellectual Property except as would not
reasonably be expected to have a Material Adverse Effect.
          4.15 Compliance. Neither the Company nor the Parent has been advised,
nor does either of them have any reason to believe, that it is not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting

10



--------------------------------------------------------------------------------



 



business, including, without limitation, all applicable local, state and federal
environmental laws and regulations, except where failure to be so in compliance
would not have a Material Adverse Effect.
          4.16 Taxes. The Company and the Parent have filed on a timely basis
(giving effect to extensions) all required federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and neither the Company nor the Parent has knowledge of a tax deficiency that
has been or might be asserted or threatened against it, in each case, that could
have a Material Adverse Effect except that the Alabama Department of Revenue has
issued a Notice of Preliminary Assessment of Corporate Income Tax to a
subsidiary of the Parent, TBC Realty Holdings Corporation, for the tax years
ended December 31, 2002 and December 31, 2003. Representatives of TBC Realty
Holdings Corporation met with representatives of the Alabama Department of
Revenue to discuss and challenge the preliminary assessments. The matter is
pending with the Alabama Department of Revenue. Final assessments have not been
issued by the Alabama Revenue Department on the basis of the preliminary
assessments, but, if that were to occur, then TBC Realty Holdings Corporation
would have the right to appeal such assessments. All tax liabilities accrued
through the date hereof have been adequately provided for on the books of the
Parent and the Company.
          4.17 Transfer Taxes. On the Closing Date, any transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and delivery of the Subordinated Notes to be sold to the Purchaser
hereunder will have been, fully paid or provided for by the Company and all laws
imposing such taxes will have been fully complied with.

11



--------------------------------------------------------------------------------



 



          4.18 Investment Company. The Company is not and, after giving effect
to the offering and sale of the Subordinated Notes and the application of the
proceeds thereof, will not be an “investment company,” as such term is defined
in the Investment Company Act of 1940, as amended.
          4.19 Offering Materials. The Company has furnished to the Purchaser or
otherwise made available a copy of each of the following: (i) the Parent’s
Annual Report on Form 10-K for the year ended December 31, 2007, as filed with
the Securities and Exchange Commission (the “SEC”); (ii) the Parent’s proxy
statement for its Annual Meeting of Stockholders, held on April 23, 2008, as
filed with the SEC on March 24, 2008, (iii) the Parent’s Quarterly Reports on
Form 10-Q for the quarters ended March 31 and June 30, 2008; and (iv) the
Parent’s Current Reports on Form 8-K as filed with the SEC since June 30, 2008
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (items (i) through (iv) together with other SEC
filings incorporated therein and any other information about the Company or the
Parent or relating to their prospects that the Company may provide to the
Purchaser in connection with the sale of the Subordinated Notes, collectively,
the “Disclosure Materials”).
          4.20 Insurance. The Company and the Parent, each, maintains insurance
underwritten by insurers of recognized financial responsibility, of the types
and in the amounts that the Company and the Parent, each, reasonably believes is
adequate for its business, including, but not limited to, insurance covering
real and personal property owned or leased by the Company or the Parent, as the
case may be, against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, with such deductibles as are customary for
companies in the same or similar business, all of which insurance is in full
force and effect.

12



--------------------------------------------------------------------------------



 



          4.21 Additional Information. The information contained in the
Disclosure Materials, which the Company has furnished to the Purchaser (it being
understood that all documents publicly filed with or publicly furnished to the
Commission by the Parent shall be deemed “furnished” by the Company for purposes
of this Section 4.20), or will furnish prior to the Closing, as of the dates
thereof, did not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading.
          The documents incorporated by reference in the Disclosure Materials or
attached as exhibits thereto, at the time they became effective or were filed
with the Commission, as the case may be, complied in all material respects with
the requirements of the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder (the “1934 Act Rules and Regulations”
and, together with the 1933 Act Rule and Regulations, the “Rules and
Regulations”).
          4.22 Use of Proceeds. The Company shall use the proceeds from the sale
of the Subordinated Notes for general corporate purposes.
          4.23 Non-Public Information. Subject to Section 8 hereof, the Company
and the Parent, each, hereby represents that it has not disclosed to the
Purchaser, whether in the Disclosure Materials or otherwise, information that
would constitute material non-public information as of the Closing Date other
than the existence of the transaction contemplated hereby.
          4.24 Use of Purchaser Name. Except as otherwise required by applicable
law or regulation neither the Company nor the Parent shall use the Purchaser’s
name or the name of

13



--------------------------------------------------------------------------------



 



any of its affiliates in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated which consent shall not be
unreasonably withheld.
          4.25 Governmental Permits, Etc. The Company or the Parent, as the case
may be, have all franchises, licenses, certificates and other authorizations
from such federal, state or local government or governmental agency, department
or body that are currently necessary for the operation of the business of the
Company or the Parent as currently conducted, except where the failure to
possess currently such franchises, licenses, certificates and other
authorizations is not reasonably expected to have a Material Adverse Effect.
Neither the Company nor the Parent has received any notice of proceedings
relating to the revocation or modification of any such permit that, if the
subject of an unfavorable decision, ruling or finding, could reasonably be
expected to have a Material Adverse Effect.
          4.26 Financial Statements.
          (a) The consolidated financial statements of the Parent and the
related notes and schedules thereto included in the Parent’s Exchange Act
filings fairly present the financial position, results of operations,
stockholders’ equity and cash flows of the Parent and its consolidated
Subsidiaries at the dates and for the periods specified therein. Such financial
statements and the related notes and schedules thereto have been prepared in
accordance with accounting principles generally accepted in the United States
consistently applied throughout the periods involved (except as otherwise noted
therein) and all adjustments necessary for a fair presentation of results for
such periods have been made; provided, however, that the unaudited

14



--------------------------------------------------------------------------------



 



financial statements are subject to normal year-end adjustments and do not
contain all footnotes required under generally accepted accounting principles.
          (b) So long as any of the Subordinated Notes remain outstanding, the
Company will provide to the Purchaser a copy of its monthly unaudited financial
statements with the understanding that they will be subject to the proviso in
the penultimate sentence of Section 5.2.
          4.27 Foreign Corrupt Practices. Neither the Company nor the Parent,
nor to the knowledge of the Company or the Parent, any director, officer, agent,
employee or other Person acting on behalf of the Company or the Parent has, in
the course of its actions for, or on behalf of, the Company or the Parent
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
          4.28 ERISA. The Company and the Parent, each, is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company or the Parent would have any material
liability; neither the Company nor the Parent has incurred nor expects

15



--------------------------------------------------------------------------------



 



to incur any material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”,
if any, for which the Company or the Parent would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.
          4.29 Filing of Form 8-K. Within four business days after the date
hereof, the Parent shall file a Current Report on Form 8-K describing the
material terms of the transactions contemplated by this Agreement (for
clarification purposes only and without implication to the contrary, the
transactions contemplated by this Agreement include only the transaction among
the Company, the Parent, and the Purchaser and do not include any other
transaction among the Company, the Parent, and any other third party purchaser
of the securities of the Company or the Parent), and attaching as an exhibit to
such Form 8-K a form of this Agreement.
          4.30 Solvency. The Company and the Parent, each, does and will, after
giving effect to the transactions contemplated hereby to occur at the Closing
and the sale of Subordinated Notes to the Other Purchasers, if any, and the
issuance of the Warrants (a) own assets the fair saleable value of which are
(i) greater than the total amount of its liabilities (including known contingent
liabilities) and (ii) greater than the amount that will be required to pay the
probable liabilities of its existing debts as they become absolute and matured
considering the financing alternatives reasonably available to it, and (b) have
capital that will not be unreasonably small in relation to its business as
presently conducted or any contemplated. Neither the Parent nor the Company has
knowledge of any facts or circumstances which lead it

16



--------------------------------------------------------------------------------



 



to believe that it or any of its Subsidiaries will be required to file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction, and has no present intent to so file.
          SECTION 5. Representations, Warranties and Covenants of the Purchaser.
The Purchaser represents and warrants to, and covenants with, the Company and
the Parent that:
          5.1 Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to the purchase of the Securities representing an
investment decision like that involved in the purchase of the Securities,
including investments in securities issued by the Company, the Parent and
comparable entities, has the ability to bear the economic risks of an investment
in the Securities and has reviewed carefully the Disclosure Materials and has
requested, received, reviewed and considered all information the Purchaser deems
relevant in making an informed decision to purchase the Securities; (ii) the
Purchaser is acquiring the aggregate principal amount of Subordinated Notes set
forth in Section 2 above, the Warrants and the Common Stock in the ordinary
course of the Purchaser’s business and for the Purchaser’s own account for
investment only and with no present intention of distributing any of the
Securities or any arrangement or understanding with any other persons regarding
the resale of such Securities; (iii) the Purchaser has, in connection with the
Purchaser’s decision to purchase the aggregate principal amount of Subordinated
Notes set forth in Section 2 above, the Warrants and the Common Stock, relied
solely upon the Disclosure Materials and the representations and warranties of
the Company or the Parent, as the case may be, contained herein; (iv) the
Purchaser has had an opportunity to discuss this investment with representatives
of the Company and the

17



--------------------------------------------------------------------------------



 



Parent and ask questions of them; and (v) the Purchaser is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated under
the Securities Act.
          5.2 Confidentiality. For the benefit of the Company and the Parent,
the Purchaser has agreed to keep confidential all information concerning this
private placement. The Purchaser understands that the information contained in
this Agreement and non-public documents, if any, included in the Disclosure
Materials is strictly confidential and proprietary to the Company and the Parent
and has been prepared from the publicly available documents of the Company and
the Parent and other information and is being submitted to the Purchaser solely
for such Purchaser’s confidential use. The Purchaser agrees to use the
non-public information contained in the Disclosure Materials for the sole
purpose of evaluating a possible purchase of the Securities, and the Purchaser
acknowledges that it is prohibited from reproducing or distributing any
non-public information included in the Disclosure Materials, or any other
offering materials or other information provided by the Company or the Parent in
connection with the Purchaser’s consideration of its purchase of the Securities,
in whole or in part, or divulging or discussing any of their contents, except to
its financial, investment or legal advisors in connection with its proposed
investment in the Securities, which or whom the Purchaser will cause to comply
with the obligations under this Section 5.2. Further, the Purchaser understands
that the existence and nature of all conversations and presentations, if any,
regarding the Company or its Parent and this offering must be kept strictly
confidential. The Purchaser understands that the federal securities laws impose
restrictions on trading in the Parent’s securities based on non-public
information regarding this offering. In addition, the Purchaser hereby
acknowledges that unauthorized disclosure of non-public information regarding
this offering may result in a violation of Regulation FD. The obligations under
this Section 5.2 will

18



--------------------------------------------------------------------------------



 



terminate upon the filing by the Parent of the 8-K filing contemplated by
Section 4.28 hereof; provided, however, that if the Purchaser receives any
future non-public information such as the monthly Company financials
contemplated by Section 4.26(b), Purchaser will treat that information as
confidential and will not trade on the basis of that information (if it is
material) until it is made public or subsumed in an Exchange Act filing of the
Parent.. The foregoing agreements shall not apply to any information that was
non-public that is or becomes publicly available through no fault of the
Purchaser, or that the Purchaser is legally required to disclose; provided,
however, that if the Purchaser is requested or ordered to disclose any such
non-public information pursuant to any court or other government order or any
other applicable legal procedure, to the extent permitted by applicable law it
shall provide the Company and the Parent with prompt notice of any such request
or order in time sufficient to enable the Parent or the Company to seek an
appropriate protective order.
          5.3 Investment Decision. The Purchaser understands that nothing in
this Agreement or any other materials presented to the Purchaser in connection
with the purchase of the Securities constitutes legal, tax or investment advice.
The Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.
          5.4 Risk of Loss. The Purchaser understands that its investment in the
Securities involves a significant degree of risk, including a risk of total loss
of the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risk factors related to the Purchaser’s purchase of the
Securities, including, but not limited to, those set forth under the caption
“Risk Factors” in the Parent’s Form 10-K filing for the year ended December 31,
2007.

19



--------------------------------------------------------------------------------



 



          5.5 Residency. The Purchaser’s principal executive offices or
residence address is in the jurisdiction set forth immediately below the
Purchaser’s name on the signature pages hereto.
          5.6 Organization; Validity; Enforcements. The Purchaser further
represents and warrants to, and covenants with, the Company and the Purchaser
that (i) the Purchaser has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, (ii) the making and performance of this Agreement
by the Purchaser and the consummation of the transactions herein contemplated
will not violate or conflict with, result in the breach or violation of, or
constitute, either by itself or upon notice or the passage of time or both, a
default under any material agreement, mortgage, deed of trust, lease, franchise,
license, indenture, permit or other instrument to which the Purchaser is a party
or, any statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental agency or body applicable to the Purchaser, (iii) no consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental agency or body is required on the
part of the Purchaser for the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement, (iv) upon the
execution and delivery of this Agreement, this Agreement shall constitute a
legal, valid and binding obligation of the Purchaser, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or the enforcement of creditor’s rights and the
application of equitable principles relating to the availability of remedies,
and except as rights to indemnity or

20



--------------------------------------------------------------------------------



 



contribution, including, but not limited to, the indemnification provisions set
forth in Section 7.3 of this Agreement, may be limited by federal or state
securities laws or the public policy underlying such laws and (v) there is not
in effect any order enjoining or restraining the Purchaser from entering into or
engaging in any of the transactions contemplated by this Agreement.
          SECTION 6. Survival of Agreements; Non-Survival of Company and Parent
Representations and Warranties. Notwithstanding any investigation made by any
party to this Agreement, all covenants and agreements made by the Company, the
Parent and the Purchaser herein and in the Securities sold pursuant hereto shall
survive the execution of this Agreement, the delivery to the Purchaser of the
Warrants and the Subordinated Notes being purchased and the payment therefor.
All representations and warranties, made by the Company, the Parent and the
Purchaser herein and in the Subordinated Notes and Warrants sold pursuant hereto
shall survive for a period of three years following the later of the execution
of this Agreement, the delivery to the Purchaser of the Subordinated Notes and
Warrants being purchased and the payment therefor.
          SECTION 7. Indemnification
          7.1 Company Indemnity. The Company and the Parent, each, agrees to
indemnify and hold harmless the Purchaser and each Purchaser/Affiliate, against
any and all losses, claims, damages, liabilities or expenses, joint or several,
to which the Purchaser or Purchaser/Affiliates may become subject (including in
settlement of any litigation or any investigation or proceeding by any
governmental agency or body, commenced or threatened, if such settlement is
effected with the written consent of the Company or the Parent, as the case

21



--------------------------------------------------------------------------------



 



may be, subject to Section 7.3 hereof), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of any breach of the representations, warranties, covenants or
agreements of the Company or the Parent, as the case may be, set forth herein or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the Disclosure Materials and will promptly reimburse the
Purchaser and any Purchaser/Affiliate for any reasonable legal and other
expenses as such expenses are reasonably incurred by such Purchaser in
connection with investigating, defending or preparing to defend, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that, subject to Section 7.3 hereof, neither the
Company nor the Parent will be liable for amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company or the Parent, as the case may be, which consent
shall not be unreasonably withheld, and neither the Company nor the Parent will
be liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i)  any breach of the
representations, warranties or covenants of the Purchaser set forth herein, or
(ii) the inaccuracy of any representation or warranty made by such Purchaser
herein.
          7.2 Purchaser Indemnity. The Purchaser will severally, but not jointly
with any other Purchaser, indemnify and hold harmless the Company and the
Purchaser, each of their respective directors, each of their respective officers
and each person, if any, who controls the Company or the Parent against any
losses, claims, damages, liabilities or expenses to which the Company or the
Parent, each of their respective directors, each of their respective officers or
any controlling person may become subject (including in settlement of any
litigation, but only if such settlement is effected with the written consent of
such Purchaser) insofar as such losses, claims,

22



--------------------------------------------------------------------------------



 



damages, liabilities or expenses (or actions in respect thereof as contemplated
below) arise out of or are based upon any untrue or alleged untrue statements or
omissions made by the Purchaser to the Company or the Parent in connection with
the transactions contemplated by this Agreement; and will reimburse the Company
or the Parent, each of their respective directors, each of their respective
officers or controlling person for any legal and other expense reasonably
incurred by the Company or the Parent, each of their respective directors, each
of their respective officers or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.
          7.3 Indemnification Procedures. Promptly after receipt by an
indemnified party under this Section 7.3 of notice of the threat or commencement
of any action, such indemnified party will, if a claim in respect thereof is to
be made against an indemnifying party under this Section 7.3 promptly notify the
indemnifying party in writing thereof, but the omission to notify the
indemnifying party will not relieve it from any liability that it may have to
any indemnified party for contribution or otherwise under the indemnity
agreement contained in this Section 7.3 to the extent it is not prejudiced as a
result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it may wish, jointly with all other
indemnifying parties similarly notified, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party, and the
indemnifying party and the indemnified party shall have reasonably concluded,
based on an opinion of counsel, that there may be a conflict of interest between
the positions of the indemnifying party and the indemnified party in conducting
the defense of any such action or

23



--------------------------------------------------------------------------------



 



that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 7.3 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel
representing all of the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. The indemnifying party shall not be liable for any
settlement of any action without its written consent; provided that such consent
shall not be unreasonably withheld. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnification could have been sought hereunder by
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

24



--------------------------------------------------------------------------------



 



          7.4 Payments in Lieu of Indemnification. If the indemnification
provided for in Section 7.3 hereof is required by its terms but is for any
reason held to be unavailable to or otherwise insufficient to hold harmless an
indemnified party here in respect to any losses, claims, damages, liabilities or
expenses referred to herein, then each applicable indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of any losses, claims, damages, liabilities or expenses referred to herein
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Parent, the Company and the Purchaser from the transactions
contemplated by this Agreement. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 7.3, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim. The
provisions set forth in Section 7.3 with respect to the notice of the threat or
commencement of any threat or action shall apply if a claim for contribution is
to be made under this Section 7.4; provided, however, that no additional notice
shall be required with respect to any threat or action for which notice has been
given under Section 7.3 for purposes of indemnification.
          SECTION 8. Purchaser May Receive Non-Public Information.
Notwithstanding anything contained herein to the contrary, the Purchaser may
have elected to receive (and therefore received) certain information that may be
deemed to be material non-public information (the “Confidential Information”).
If so, the Purchaser hereby agrees (i) not to use the Confidential Information
for any purpose other than in connection with its evaluation of a possible
investment in the Subordinated Notes, (ii) to keep all Confidential Information
confidential and not to disclose or reveal in any manner whatsoever any
Confidential Information to

25



--------------------------------------------------------------------------------



 



any person other than such Purchaser’s representatives who are actively and
directly participating in the evaluation of a possible investment in the
Securities or otherwise need to know the Confidential Information for such
purpose and who have been advised by such Purchaser of, and have agreed to be
bound by, the restrictions contained in this Section 8, and (iii) not to effect
any transaction in (other than as contemplated by this Agreement) any securities
of the Parent until the earlier of (A) six months from the date of this
Agreement and (B) such time as the Company or its Parent in its reasonable
opinion determines that the Confidential Information is no longer considered
material non-public information. The Company and the Parent agree promptly to
advise the Purchaser if the Confidential Information has been made public or if,
in their discretion, the Confidential Information is no longer considered
material non-public information.
          SECTION 9. Issuance of Warrants and Registration of Underlying Stock.
          (a) Issuance of Warrants. In consideration of Purchaser’s agreement to
purchase the Subordinated Note, the Parent, simultaneously with the delivery of
the Subordinated Note, will issue to the Purchaser a Warrant to purchase one
million shares of the Parent’s Common Stock at a price per share equal to the
greater of (i) $7.00 or (ii) the average closing price of the Parent’s Common
Stock on NASDAQ for the ten trading days immediately preceding the Closing Date.
The Purchaser’s right to exercise the Warrant, in whole, may be subject to the
receipt of certain regulatory approvals.
          (b) Registration of Warrant Shares. Within 90 days following the
Closing Date, the Parent will register the Warrant Shares with the Securities
and Exchange Commission (the “SEC”) pursuant to Rule 415(a)(iii) promulgated
under the Securities Act of 1933 in

26



--------------------------------------------------------------------------------



 



anticipation of a possible future sale by the Purchaser of the Warrant Shares
should the Purchaser exercise the Warrants.
          SECTION 10. Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed by first-class
registered or nationally recognized overnight express courier postage prepaid,
and shall be deemed given when so mailed and shall be delivered as addressed as
follows:
(a) if to the Company or the Parent, to:
Superior Bank
or Superior Bancorp
17 North 20th Street
Birmingham, Alabama 35203
Attention: William Caughran, General
Counsel and Corporate Secretary

with a copy to:
Haskell Slaughter Young & Rediker, LLC
2001 Park Place North
1400 Park Place Tower
Birmingham, Alabama 35203
Attention: Robert E. Lee Garner
or to such other person at such other place as the Company or the Parent shall
designate to the Purchaser in writing; and
                      (b) if to the Purchaser, at its address as set forth at
the end of this Agreement, or at such other address or addresses as may have
been furnished to the Company and Parent in writing with a copy to:

27



--------------------------------------------------------------------------------



 



Dow T. Hurkey
Attorney at Law
P.O. Drawer 500
Dothan, Alabama 36302
          SECTION 11. Changes. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company, the Parent
and the Purchaser. Any amendment or waiver effected in accordance with this
Section 11 shall be binding upon each future holder of any Subordinated Notes
purchased under this Agreement at the time outstanding and the Company.
          SECTION 12. Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.
          SECTION 13. Severability. In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
          SECTION 14. Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the internal laws of the State of Delaware without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction to the rights and duties of the parties hereto. Each of the Company
and the Purchaser submits to the exclusive jurisdiction of the United States
District Court for the Northern District of Alabama and of any Alabama circuit
court sitting in Birmingham, Alabama for purposes of all legal proceedings
arising out of or relating to this

28



--------------------------------------------------------------------------------



 



Agreement and the transactions contemplated hereby. Each of the Company and the
Purchaser irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.
          SECTION 15. Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
          SECTION 16. Entire Agreement. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company, the Parent nor the Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters.
Each party expressly represents and warrants that it is not relying on any oral
or written representations, warranties, covenants or agreements outside of this
Agreement.
          SECTION 17. Fees and Expenses. Except as set forth herein, each of the
Company, the Parent and the Purchaser shall pay its respective fees and expenses
related to the transactions contemplated by this Agreement.
          SECTION 18. Parties. This Agreement is made solely for the benefit of
and is binding upon the Purchaser, the Company and the Parent and any person
controlling the Company, the Parent or acting on behalf of, or controlling, the
Purchaser, the officers and

29



--------------------------------------------------------------------------------



 



directors of the Company, and their respective executors, administrators,
successors and assigns and no other person shall acquire or have any right under
or by virtue of this Agreement.
          SECTION 19. Further Assurances. Each party agrees to cooperate fully
with the other parties and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by any other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.
[Remainder of Page Left Intentionally Blank]

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

            SUPERIOR BANK
      By:   /s/ C. Stanley Bailey         Name:   C. Stanley Bailey       
Title:   Chairman and Chief Executive Officer        SUPERIOR BANCORP
      By:   /s/ C. Stanley Bailey         Name:   C. Stanley Bailey       
Title:   Chairman and Chief Executive Officer     

Print or Type:

            DURDEN ENTERPRISES, LLC
      By:   /s/ K. Earl Durden         Name:   K. Earl Durden        Title:  
Managing Member   

         
 
  (Name of Purchaser)    
 
       
 
       2605 Thomas Drive, Suite 150    
 
       Panama City Beach, Florida 32408
 
(Purchaser’s Executive Offices)    

31



--------------------------------------------------------------------------------



 



     If the Purchaser has received Confidential Information, it hereby
acknowledges that it has read, is familiar with, and accepts the information
contained in Section 8 hereof.

                  DURDEN ENTERPRISES, LLC    
 
           
 
  By:   /s/ K. Earl Durden
 
Name: K. Earl Durden
Title: Managing Member    
 
                (Name of Purchaser)    
 
           
 
      2605 Thomas Drive, Suite 150    
 
      Panama City Beach, Florida 32408              
 
  (Purchaser’s Executive Offices)    

32